DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment to the claims filed on 9/14/2021 is acknowledged. Claims 1 and 29 are amended. Currently claims 1, 7-8, 15, 20-21, and 27-29 are pending in the application.
Previous 112 rejection is withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7-8, 15, 20-21, 25 and 27-28 are rejected over Davies et al. (US 2012/0222741) in view of Cousins (US 2007/0256728), and alternatively in further view of Hasegawa et al. (US 2008/0203908) and Bao et al. (US 2005/0009373).
Regarding claims 1 and 20, Davies et al. discloses a solar cell comprising:
a semiconductor substrate ([0304-0306]);
electrodes (see ohmic metal contacts in [0304]); 
a silicon oxide layer located on a front surface of the semiconductor substrate (see silicon oxide interfacial matching layer of the substrate described in [0331]);
a silicon nitride layer (see first layer adjacent to the substrate of the antireflective coating, wherein the first layer comprising silicon carbonitride with the carbon concentration of less than 4at.% [0328-0329]); and
a silicon oxycarbide layer (see second layer of silicon oxycarbide the antireflective coating described in [0328-0329]);
wherein the thickness of the silicon oxide layer is about 5nm or less (see [0331]), the thickness of the silicon nitride layer (or the first layer of the antireflective coating) is 10-50 nm, and the thickness of the silicon oxycarbide layer (or the 
Davies et al. discloses the silicon oxide (or the interfacial matching layer) is of the semiconductor substrate and adjacent to the antireflective/passivation layer ([0331]), and the antireflective/passivation layer is located in the front ([0237-0255]). Therefore, the silicon oxide layer of Davies et al. is located on a front surface of the semiconductor substrate.
Davies et al. discloses the silicon nitride is the first layer of the antireflective/passivation layer that is adjacent to semiconductor substrate ([00237-0255] and [0328-0329]), the antireflective/passivation layer is deposited directly on the semiconductor substrate (see examples), and the substrate comprises the silicon oxide (or the interfacial matching layer, [0331]). Therefore, the silicon nitride (or the first layer of the antireflective/passivation layer adjacent to the semiconductor substrate) of Davies et al. is directly located on the silicon oxide layer at the front surface of the semiconductor substrate.
Davies et al. teaches the silicon oxycarbide layer is the second layer of the antireflective/passivation layer that is located on the first layer of silicon nitride layer opposite the substrate (see [0237-0255] and [0328-0329]). Therefore, the silicon oxycarbide (or the second layer of the antireflective/passivation layer) is located directly on the silicon carbonitride layer at the front semiconductor substrate to form an outermost layer among the silicon oxide layer, the silicon nitride layer and the silicon oxycarbide layer; and the silicon oxide or the innermost layer has a surface thereof in contact with the semiconductor substrate that does not contain carbon to retain a passivation effect since the layer of silicon oxide, the silicon nitride and the silicon oxycarbide  is the antireflective/passivation layer.
xNy (see [0315]) having the concentration of carbon in the silicon nitride layer is less than 4% ([0237-0255] and [0328-0329]), and using the silicon nitride layer (or the first layer of the antireflective/passivation layer) does not include carbon (see 1st layer of group 5 in table 35, also see SiN in the examples). 
Davies et al. does not explicitly disclose the concentration of carbon is 0% such that the silicon nitride (or the first layer of the antireflective/passivation layer) does not include carbon in the description of paragraphs [0237-0255] and [0328-0329]. However, it would have been obvious to one skilled in the art at the time of the invention was made to have used silicon nitride (SiN) layer that does not include carbon, or the silicon carbonitride SiCxNy (or first layer of the antireflective/passivation layer) having carbon concentration of 0%,, because Davies et al. explicitly suggests doing so as 0% is less than 4% and Davies et al. explicitly exemplifies using silicon nitride that does not include carbon.
Davies et al. discloses the silicon nitride layer is the first layer of the antireflective/passivation layer having a thickness of 10-50 nm and the silicon oxycarbide is the second layer of the antireflective/passivation layer having a thickness of 10-100nm (see [0237-0255]).
Davies et al. does not explicitly disclose selecting a thickness of the silicon oxycarbide layer (or the second layer of the antireflective/passivation layer) to be less than a thickness of the silicon nitride layer (or the first layer of the antireflective/passivation layer). However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected a thickness of silicon oxycarbide layer (or the second layer of the antireflective/passivation layer) in the disclosed range of 10-100 nm to be less than a thickness in the disclosed range of 10-50 In re Malagari, 182 USPQ 549.
Davies discloses the silicon oxycarbide (or the second layer) having a carbon concentration of less than 50 at. % and the silicon concentration is greater than 37 at.% ([0329]). It is noted that silicon oxycarbide has a chemical formula of SixO1-yCy, where x is the atomic concentration of silicon, y is the atomic concentration of carbon, and 1-y is the atomic concentration of oxygen.
Davies et al. does not explicitly disclose the silicon oxycarbide having a chemical formula of SiO1-yCy with x =1 and y is 0.5-0.9. In other words, Davies et al. does not disclose the exact atomic concentration of silicon in the silicon oxycarbide to be 50 at.% (or 1/(1+1-y+y) = 1/2 or 0.5 or 50%), the atomic concentration of the carbon  to be 25 at.% to 45 at.% (or 0.5/2 = 0.25 or 25% to 0.9/2 = 0.45 or 45%), and the balanced atomic concentration of oxygen to be 5 at.% to 25 at.% (or 0.1/2 = 0.05 or 5% to 0.5/2= 0.25 or 25%) such that the amount of carbon is equal to or greater than an amount of oxygen in the silicon oxycarbide.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portions of 50 at.% for the silicon concentration and 25-45 at.% for the carbon concentration from the ranges of greater than 37 at.% for the silicon concentration and less than 50 at.% for the carbon concentration disclosed by Davies et al. such that the balanced  atomic concentration of oxygen to be 5 at.% to 25 at.%, because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Davies et al. does not explicitly disclose the emitter rear solar cell (or back contact solar cell type having emitter on the back/rear of the solar cell) having the electrodes formed on a rear surface of the semiconductor substrate such that the electrodes are not formed on the front surface of the semiconductor substrate, the electrodes penetrating antireflective/passivation layers of the silicon oxide layer, the silicon nitride layer and the silicon oxycarbide layer are not formed thereon, and antireflective/passivation layers of the silicon oxide layer, the silicon nitride layer and the silicon oxycarbide (or the antireflective/passivation layer) are entirely formed at the front surface of the semiconductor substrate; nor do they teach a control passivation located between the rear surface of the semiconductor substrate and the first layer and second conductivity-type regions at the rear surface of the semiconductor substrate, a barrier region is located between the first conductivity-type region and the second conductivity-type region on the control passivation layer.
Cousins discloses a back contact solar cell type having rear/back emitter such that the first and second conductivity-type regions (p+ 18 and n+ 22, figs. 1 and 2D) located on a rear surface of the semiconductor substrate and being different types ([0020]), electrodes ( e.g. metal contacts 24, 26, [0015], figs. 1 and 2D) formed on a rear surface of the semiconductor substrate (10, figs. 1 and 2D) such that the electrodes are not formed at the front surface of the semiconductor substrate, the electrodes penetrating the antireflective/passivation layers (12/14) are not formed thereon, and the antireflective/passivation layers (12 and 14, figs. 1 and 2D, [0014]) are entirely formed at the front surface of the substrate (see figs. 1 and 2D), a control 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Davies et al. by using back contact solar cell type having the electrodes formed on the rear surface and not formed at the front surface of the semiconductor substrate such that the electrodes penetrating the antireflective/passivation layers on the front surface are not present and the antireflective/passivation layers are entirely formed at the front surface of the semiconductor substrate, the control passivation layer and the barrier region as taught by Cousins, because Davies et al. explicitly suggests using the antireflective/passivation layers comprising silicon oxide, silicon nitride and silicon oxycarbide on the emitter rear solar cell type (or solar cell composition) and back contact solar cell is an emitter rear (or back) cell, and Cousins teaches the back contact solar cell is known in the art to have numerous advantages (see [0003] of Cousins).
Recitations regarding the refractive indexes and extinction coefficient of the silicon oxide layer, the silicon nitride layer and the silicon oxycarbide layer such as “a silicon nitride layer … having a first refractive index greater than a refractive index of the silicon oxide layer and a first extinction coefficient greater than an extinction coefficient of the silicon oxide layer” in lines 5-8, “a silicon oxycarbide layer … having a second refractive index less than the first refractive index and a second extinction coefficient greater than the first extinction coefficient” in lines 9-
Alternatively, modified Davies et al. does not explicitly teach the properties of the silicon oxide, silicon nitride and silicon oxycarbide such that the silicon nitride layer having a first refractive index greater than a refractive index of the silicon oxide layer and a first extinction coefficient greater than an extinction coefficient of the silicon oxide layer, the silicon oxycarbide layer having a second refractive index less than the first refractive index and a second extinction coefficient greater than the first extinction coefficient, and the second extinction coefficient of the silicon oxycarbide layer with respect to light having the wavelength of 400 nm or shorter is greater than the first extinction coefficient of the silicon nitride layer with respect to light having the wavelength of 400 nm or shorter by 0.01 to 0.10, and the silicon oxycarbide having the largest extinction coefficient.
Hasegawa et al. discloses silicon nitride having a refractive index of 1.87-1.98 which is greater than a refractive index of the silicon oxide of 1.47-1.48, and a first extinction coefficient of 0.01 at wavelength 350 nm (or that is greater than an extinction coefficient of silicon oxide of 0 (see table 5 of Hasegawa et al.).  Bao et al. et al. discloses the refractive index and extinction coefficient of silicon dioxide and silicon oxycarbide is of 1.4-1.7 and 0-0.5, respectively (see 
It would have been obvious to one skilled in the art at the time of the invention was made to have used the silicon nitride having a refractive index of 1.87-198 and an extinction coefficient of 0.01 at wavelength 350nm, and silicon oxide having a refractive index of 1.47-1.48 and an extinction coefficient of 0 as taught by Hasegawa et al. and silicon oxycarbide having a refractive index of 1.4-1.7 and an extinction coefficient in the range of greater than 0 to about 0.5 as taught by Bao et al, because such use would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.02-0.11  of the range greater than 0 to about 0.5 disclosed by Bao et al. such that the second extinction coefficient, or the extinction coefficient of silicon oxycarbide, to be the greatest among the silicon oxide, silicon nitride and the silicon oxycarbide, to be greater than the first extinction coefficient, or the extinction coefficient of silicon nitride, by 0.01 to 0.10 with respect to light having the wavelength of 350 nm, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.


Regarding claim 8, modified Davies et al. discloses a solar cell as in claim 7 above, wherein the first extinction coefficient of the silicon nitride layer with respect to light having the wavelength of 400 nm or shorter (e.g. 300 nm) is 0.026, which is right within the claimed range of 0.20 or less.

Regarding claim 15, modified Davies et al.  discloses a solar cell as in claim 1 above, wherein Davies discloses the first film (of silicon nitride) has the refractive index of 2.05 and a thickness of 80 nm (see group 1 in table 35) and Bao et al. teaches the silicon oxycarbide having extinction coefficient of 0~0.5 corresponds to refractive index of 1.4~1.7 (see [0010] and [0023]). It is noted that 0.036-0.126 extinction coefficient of silicon oxycarbide is at the lower portion of the range 0~0.5 and therefore will correspond to lower portion refractive index of the range 1.4~1.7. In other words, the silicon oxycarbide having extinction coefficient at 0.036-0.126 will display the corresponding refractive index within the claimed range of 1.4-1.6 (or lower portion of the range 1.4-1.7). 
Davies et al. also teaches the first film having a thickness of less than about 100 nm and the second film having a thickness of from about 10 nm to about 100 nm (see [0149-0152]). Davies et al. discloses overlapping ranges and does not explicitly disclose the first film having a thickness of 50-90 nm and the second film having a thickness of 5-30 nm in group 5 of table 35. prima facie case of obviousness. In re Malagari, 182 USPQ 549). 

Regarding claim 21, modified Davies et al. discloses a solar cell as in claim 1 above, wherein the silicon oxycarbide, silicon nitride with no carbon and silicon oxide (with no carbon) are arranged in the incidence light direction of the solar cell (see claim 1), and such order has a carbon content being decreased in the incidence light direction of the solar cell.

Regarding claim 27, modified Davies et al. discloses a solar cell as in claim 1 above, wherein Davies et al. discloses the substrate comprises the interfacial matching layer of silicon oxide and the silicon oxide (or the interfacial matching layer) is adjacent to the front antireflective/passivation layer. As such the silicon oxide layer of Davies et al. is located directly on the front surface of the semiconductor substrate. Cousins also shows the silicon oxide layer (12) is located directly on the front surface of the semiconductor substrate (10, see figs. 1 and 2D).

Regarding claim 28, modified Davies et al. discloses a solar cell as in claim 1 above, wherein Davies et al. discloses the silicon nitride (or the first layer of the antireflective/passivation layer) is adjacent to the substrate. As such, the silicon nitride of Davies 

Regarding claim 29, modified Davies et al. discloses a solar cell as in claim 1 above, wherein an amount of carbon in the silicon nitride is 0% (see claim 1 above) and an amount of silicon oxide (SiO2) is 0% (see claim 1 above). Therefore, modified Davies et al. discloses the amount of carbon in the silicon oxide layer and the silicon nitride layer is the same. 
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that cited references do not teach the limitations “wherein electrodes penetrating the silicon oxide layer, the silicon nitride layer, and the silicon oxycarbide layer are not formed thereon and the electrodes are not formed at the front surface of the semiconductor substrate, so the silicon oxide layer, the silicon nitride layer, and the silicon oxycarbide layer are formed entirely” and the properties “wherein among the silicon oxide layer, the silicon nitride layer, and the oxycarbide layer, the silicon oxycarbide layer having a largest extinction coefficient is located on the outermost layer, and a surface thereof in contact with the semiconductor substrate is formed so as not to contain carbon to retain a passivation effect” as cited in claim 1, because Applicant disclose forming an insulating film (21) comprising a silicon oxide layer (22), a silicon nitride layer (24) and a silicon oxycarbide layer (26) on the front surface of the back contact solar cell in Fig. 1, while Bao is not a back contact structure. Applicant then concludes that the stacked structure of claim 1 cannot be easily expected or obvious from Davies, either alone or in combination with Bao.

Applicant argues that Davies does not discloses the back contact structure and Davies is directed to a basic concept to increase the carbon concentration in the second layer. Therefore, Applicant concludes that Davies does not disclose the scope of the invention of claim 1 and the problem of “blocking UV light at the front surface of the semiconductor substrate and preventing the deterioration of the solar cell by the UV light”.
The examiner replies that Hasegawa and Bao are relied upon in the alternative rejection for teaching the properties of silicon oxide, silicon nitride and silicon oxycarbide. Hasegawa and Bao are not relied upon for teaching the back contact solar cell. 
The second layer of the antireflective/passivation layer disclosed by Davies corresponds to Applicant’s claimed silicon oxycarbide, or a layer must have carbon therein. As such, Applicant also claims the concept of increasing the carbon concentration in the second layer as Davies.
Davies discloses “Ohmic metal-semiconductor contacts which are made to both the n-type and p-type sides of the solar cell” and examples of silicon solar cells include PERC (passivated emitter, rear cell) cells, and PERL (passivated emitter, rear locally diffused cell) cells ([0304]). Even though Davies does not use the exact terminology “back contact structure” and Applicant also does not use the exact terminology “back contact structure”, it is understood that the description of Davies and Applicant claims are directed to the back contact structure. Cousins shows a back contact structure, or rear emitter or rear locally diffused cell, having ohmic-metal-
It is noted that Applicant discloses the electrodes penetrating insulating layer (21) comprising a silicon oxide layer (22), a silicon nitride layer (24) and the silicon oxycarbide layer (26) in Fig. 3. As such, the problem of “blocking UV light at the front surface of the semiconductor substrate and preventing the deterioration of the solar cell by the UV light” is solved regardless of what type of solar cell is being used. Davies and Cousins disclose all the structural and material limitations of the claimed invention, and even the effect of protection (or passivation) argued by Applicant. The silicon oxide, silicon nitride and the silicon oxycarbide disclosed by modified Davies will have the same properties as claimed. Alternatively, Hasegawa and Bao with the evidentiary reference to Kim et al., US 2010/0051096 disclosed the claimed properties.
Applicant has not provided any subjective evidence that the silicon oxide, silicon nitride and silicon oxycarbide cannot have the properties as claimed and disclosed by Hasegawa and Bao, nor unexpected results of the claimed invention over the prior art. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).

Applicant argues that the office action stated that Kim discloses the extinction coefficient of SiNx at 300 nm is 0.026 in table 7, and Bao discloses the extinction-coefficient of silicon oxide layer (106) formed of SiO2 or SiOCx is 0-0.5. Therefore, Applicant concludes that the 
The examiner replies that as stated in the office action, Hasegawa discloses the extinction-coefficient of silicon nitride (SiN) is greater than the coefficient of silicon oxide (SiO2 - the naturally induced silicon oxide taught by Davies) at a wavelength of 350nm, wherein the extinction-coefficient of silicon oxide (SiO2) is 0 (see table 5 of Hasegawa). The silicon oxide of Bao includes SiO2 and SiOCx. If the extinction coefficient of SiO2 is 0, then the extinction coefficient of the SiOCx, or silicon oxycarbide, must be greater than 0 to 0.5 depending on the wavelengths and composition. It is noted the extinction coefficient has a greater value at lower wavelength (see table 5 of Hasegawa), and the evidentiary reference to Kim shows that adding carbon will increase the value of the extinction coefficient. As such, the extinction coefficient of silicon oxycarbide at the wavelength of 350nm (or lower wavelength) would have been obvious to be found in the higher value portion of range of greater than 0 to 0.5, and one skilled in the art would find it obvious to adjust the extinction coefficient of the silicon oxycarbide by adjusting the amount of carbon being added. 
Furthermore, Davies discloses the same materials as claimed. The materials will have the same properties such as claimed. See MPEP 2112. 
Applicant has not provided any subjective evidence that the same materials, e.g. silicon oxide, silicon nitride (SiN) and silicon oxycarbide of SiO1-yCy with y is 0.5 to 0.9, as claimed do not the same properties as claimed. It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).


The examiner replies that the inner surface of silicon oxide layer disclosed by Davies corresponds to “a surface in contact with the semiconductor substrate” and naturally induced silicon oxide (e.g. SiO2) does not contain carbon, and silicon oxide (or SiO2) is a well known material for passivation. More specifically Davies disclosed invention is directed toward antireflecting/ passivation effect. The first layer of silicon carbonitride disclosed by Davies can have a carbon content of 0% as less than 4 at.% includes 0at.% and Davies also exemplifies the first layer of silicon nitride with no carbon (see group 5 of table 35, it is noted that precursor SiH4+NH3 does not contain carbon). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726